DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-8 of U.S. Patent No. 9,579,053. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are largely a broader recitation of the noted claims in the above patent.
Claim 21 is taught by claim 1 of the ‘053 patent.
Claim 22 is taught by claim 2.
Claim 23 is taught by claim 3
Claim 24 is taught by claim 4.
Claim 25 is taught by claim 5.
Claim 26 is taught by claim 7.
Claim 27 is taught by claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 21-23 and 25-27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yasuzawa (US 20070088208) in view of Ward (US 20020169369) and Schults (US 6001067).
Regarding claims 21-23 and 25-27, Yasuzawa teaches a continuous analyte sensor for insertion into a host and implantation subcutaneously (abstract, paragraphs 32 and 61, the examiner is taking the position that the site of implantation is functional language and the device of Yasuzawa is capable of such placement) that comprises a first and second conductive layers that comprise a working and reference electrode (13a and 13b), a first and second insulative layers that cover the first and second conductive layers (14a and 14b), a processor connected to the working and reference electrode for processing the first signals from the working electrode (paragraph 32), wherein the sensor is a glucose sensor that generates a signal that has glucose and non-glucose related electro-compound effects having a first oxidation potential (paragraphs 61-62), where the working and reference electrode form a substantial portion of the sensor (see figure 1B), where the first and second conductive layers are coaxial (see figure 1B), but fails to teach a membrane covering the first electrode that comprises a silicone-urethane copolymer having a hydrophilic segment. However, Ward teaches using a membrane to cover a working electrode that comprises a silicone-urethane copolymer having a hydrophilic segment (paragraph 7).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate a membrane covering the first electrode that comprises a silicone-urethane copolymer having a hydrophilic segment as taught by Ward in order to prevent high molecular weight species from reaching the electrodes. The combination fails to teach incorporation of an acrylate polymer in the membrane. However, Schults teaches a similar membrane structure that further incorporates an acrylate polymer (column 11, lines 11-38).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a membrane system similar to that of Yasuzawa as modified by Ward with incorporating an acrylate polymer as taught by Schults as it would be an incorporation of a well-known polymer in diffusion limiting membranes.

Claims 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yasuzawa (US 20070088208) in view of Ward (US 20020169369) and Schults (US 6001067), and further in view of Yao et al. (USP #4,805,624).
As to claim 24, the above combination does not necessarily teach the sensor configured for indwelling in a blood stream of the host. Yao teaches a glucose sensor which can be used in vivo for determining carbohydrate concentration in the blood stream by being in contact with the blood stream (col. 10 lines 26-54). It would have been obvious to modify the above combination with Yao to allow for measurement of glucose via direct contact of the blood stream to allow for the fastest and most direct measurement of blood glucose levels and thereby increase the accuracy of the device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN JANG whose telephone number is (571)270-3820. The examiner can normally be reached Monday-Friday (7-3:30 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTIAN JANG
Primary Examiner
Art Unit 3791



/CHRISTIAN JANG/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        5/30/22